 


113 HR 2299 IH: To prevent the Secretary of the Treasury from expanding United States bank reporting requirements with respect to interest on deposits paid to nonresident aliens.
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2299 
IN THE HOUSE OF REPRESENTATIVES 
 
June 6, 2013 
Mr. Posey (for himself, Mr. Hinojosa, Mr. Marchant, and Mr. Garcia) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To prevent the Secretary of the Treasury from expanding United States bank reporting requirements with respect to interest on deposits paid to nonresident aliens. 
 
 
1.Prohibition on Treasury Regulations with respect to information reporting on certain interest paid to nonresident aliensExcept to the extent provided in Treasury Regulations as in effect on February 21, 2011, the Secretary of the Treasury shall not require (by regulation or otherwise) that an information return be made by a payor of interest in the case of interest— 
(1)which is described in section 871(i)(2)(A) of the Internal Revenue Code of 1986, and 
(2)which is paid— 
(A)to a nonresident alien, and 
(B)on a deposit maintained at an office within the United States. 
 
